Citation Nr: 0302120	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  02-03 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1968 to April 1970.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a January 
2002 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Salt Lake City, Utah, which denied a 
rating in excess of 50 percent for PTSD.  In April 2002, the 
veteran requested a hearing before a Member of the Board in 
Washington, DC.  He canceled the request in July 2002.  


FINDINGS OF FACT

The veteran's PTSD is manifested by nightmares, increased 
startle response, social detachment and isolation, avoidance, 
and extreme anger and irritability; occupational and social 
impairment with deficiencies in most areas due to PTSD 
symptoms is not shown.  


CONCLUSION OF LAW

A rating in excess of 50 percent for PTSD is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.7, 4.130, Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There was a significant change in the law prior to the 
veteran's appeal of the January 2002 RO decision.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107) became law.  Regulations implementing the VCAA have now 
been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002).  The VCAA eliminated the concept of a well-
grounded claim, and provides, among other things, for notice 
and assistance to claimants under certain circumstances.  The 
VCAA and implementing regulations apply in the instant case.  
See VAOPGCPREC 11-2000.  

The Board finds that there has been substantial compliance 
with the pertinent mandates in the VCAA and implementing 
regulations.  Well-groundedness is not an issue.  In the 
January 2002 RO decision and in a statement of the case 
issued in April 2002, the veteran was given notice of the 
information and medical evidence necessary to substantiate 
the claim, and of what was of record.  Since all identified 
treatment records have been obtained, notice to the veteran 
of what records he is responsible for providing would serve 
no useful purpose.

The RO has obtained the veteran's service medical records, VA 
medical reports, and all identified records from private 
medical care providers.  He has been accorded VA 
examinations.  There is no indication that there is any 
relevant evidence outstanding.  In sum, development is 
complete to the extent possible; VA's duties to inform and 
assist are met. 

Background

Service records show that the veteran was awarded a Combat 
Infantryman Badge.  By a June 1999 rating decision, the RO, 
in pertinent part, granted service connection for PTSD rated 
50 percent disabling.  

On VA examination in May 1999, the veteran reported that he 
was not currently working, and last worked installing siding 
on a temporary basis in September 1998.  He drove alone 10 
miles to report for examination.  He was fairly well-groomed, 
cooperative and pleasant; his behavior was appropriate.  His 
mood overall was depressed and his affect was restricted, 
although he did have periods showing a fuller range of 
affect.  He tended to be quite soft spoken.  His thought 
content showed no evidence of delusion, grandiosity, or 
paranoia.  While some suicidal ideation was present, he said 
he had no actual intent of committing suicide.  His form of 
thought was logical, coherent, and goal directed.  He 
described significant depression that included a significant 
lack of drive and motivation.  He was seeking employment, and 
reported that he the reason he stopped working in September 
1998 was because he had fractured his calcaneus.  He reported 
that he continued to re-experience in-service trauma with 
intrusive thoughts; the thoughts were triggered by hearing 
about Vietnam.  He avoided things that reminded him of 
Vietnam, such as other veterans, or hearing about Vietnam.  
He felt detached from others and found it difficult to have 
feelings of love.  He had minor sleep problems.  He had 
problems with irritability and poor concentration.  He was 
hypervigilant, and slept with a gun and knife nearby.  The 
diagnosis, in pertinent part, was chronic PTSD, with major 
depressive episode, and polysubstance abuse in remission. 

On VA examination in September 2000, the veteran reported 
that he continued to have considerable survivor guilt and 
shame.  He complained of headaches, daily thoughts about 
Vietnam, and nightmares approximately 5 to 7 times monthly.  
He stated "I wage a never ending battle and feel confused in 
my mind."  He avoided crowds, particularly in malls, 
restaurants, and stores.  He kept a loaded gun at home for 
safety and protection, and often woke up at night to see if 
there were intruders in his house.  He continued to have 
panic attacks.  He remained hypervigilant and easily 
startled.  He avoided loud noises such as fireworks, and 
there were smells that triggered memories of Vietnam.  He 
described general anxiety symptoms such as feeling unreal, 
apprehensiveness, a sense of doom, fear of fainting, and fear 
of losing his mind.  Physiologic symptoms included tightness 
in his chest, restlessness, jumpiness, trembling, shaking, 
dizziness, and hot flashes and cold chills.  Other symptoms 
were irritability, indecisiveness, anergia, insomnia, tiring 
easily, along with a decreased appetite and libido.  The 
veteran reported that he had worked at Hill Air Force Base 
since 1990, but lost that job in July 2000.  [In April 2000 
he had totaled his car driving intoxicated.  A court had 
ordered alcohol rehabilitation classes.]  He told the 
examiner that he had several hospitalizations for alcohol and 
drug related treatment.  He drank to the point of 
intoxication every 3 to 6 months.  He also reported past 
marijuana and cocaine use, but no longer used drugs.  He had 
one friend whom he visited once a week, and he saw his sister 
and brother-in-law approximately once weekly.  He stopped 
going to Vietnam fellowship meetings he previously attended.  
He had a child whom he had not seen for three years, and said 
he was not interested in raising the child.  The veteran 
stated that he could go a week without showering or doing 
housework.  He went shopping several times a week, but kept 
his shopping lists short so he could enter and leave the 
stores rapidly, as he was so uncomfortable in crowds.  

On examination, the veteran was dressed neatly and appeared 
well-groomed.  He looked worried.  He showed motor signs of 
anxiety, including restlessness and nervousness.  At times he 
was abrupt, at times he appeared aloof and indifferent, and 
at times he appeared suspicious and guarded.  He was oriented 
in all four spheres and his judgment was intact.  He 
exhibited negativism and irritability.  He showed a dysphoric 
mood and anger and blame which was directed toward Hill Air 
Force Base, with persecutory ideation that he was being 
singled out and removed from his job because he was a 
veteran.  He showed limited insight and responsibility taking 
for his alcohol abuse and the legal and job difficulties it 
caused.  The examiner stated:

[The veteran] appears to have the primary 
[PTSD] which has been chronic and a 
secondary depressive disorder documented 
in previous reports which has exacerbated 
since the loss of his job at Hill Air 
Force Base and the stress of legal 
complication from [a] D.U.I.  He has 
primarily developed an avoidant 
personality as a means of compensating 
for his [PTSD].  There are also signs of 
alcohol abuse which are currently 
present.  The overlap of depression and 
PTSD symptoms are too extensive to 
separate out for psychiatric purposes.  

The Axis I diagnosis was chronic PTSD; chronic and recurrent 
major depressive disorder, without inter-episode recovery, 
and episodic alcohol abuse, without physiological dependence. 

The RO received the veteran's instant claim for an increased 
rating for PTSD in October 2001.  In a statement furnished 
the next month, the veteran reported that he had returned to 
his job at Hill Air Force Base.  He wrote that all he does is 
work and go home, and he does not leave his home unless it is 
necessary.  He stated that he is afraid to leave his home, 
afraid to go shopping, and afraid of making mistakes at work.  
He wrote that depression had increased in severity and was 
presently worse that it had ever been.

On VA examination in November 2001, the veteran complained 
chiefly of headaches.  He indicated he was working as an 
aircraft inspector at an Air Force base.  He used to have 
nightmares once monthly, but they became more frequent since 
the events of September 11, 2001.  He had slept with a loaded 
gun for years until approximately six months prior to the 
examination.  He got rid of the gun after he shot a bullet 
through a wall when he thought someone was coming into his 
room.  He thought about Vietnam every day, often most of the 
day, but felt he was able to keep it in check as far as being 
disturbed by intrusive thoughts.  He denied flashbacks.  He 
did not have many friends at work.  He had an increased 
startle response, and said that when someone dropped a pallet 
behind him at work, he would talk to the individual and 
"they know that I'm serious."  He felt detached from 
others, and had a difficult time loving or trusting other 
individuals.  He isolated to such a degree that he went 
shopping in the middle of the night, or he would have his 
sister shop for him.  He did not go to restaurants, and he 
felt the only persons he could relate to were other Vietnam 
veterans.  When asked if he avoided things that reminded him 
of the war, the veteran stated that is was impossible to 
avoid all such reminder, although he avoided movies about the 
war.  He described feelings of significant depression, and 
stated the he slept between 3 to 5 hours nightly with 
awakenings.  He had sufficient energy at work, but he would 
collapse when he got home from work.  He reported adequate 
self-esteem, but he had poor concentration.  He reported he 
had irritability, extreme social withdrawal, feelings of 
hopelessness and anhedonia, and intermittent suicidal 
thoughts.  He denied suicide attempts (other than previously 
living a dangerous lifestyle).  He had occasional anxiety 
attacks with feelings of doom, and continued to fear fainting 
or losing his mind.  He described associated symptoms such as 
tightness in the chest, shakiness and dizziness, and a long 
history of headaches.  The veteran stated that he had been 
clean and sober since 1999, when he was involved in a motor 
vehicle accident and was charged with driving under the 
influence.  He continued to isolate himself in the basement, 
but attended a veteran's support group occasionally.  

On examination in November 2001, the veteran was casually 
dressed and was well-groomed.  His eye contact was decent; he 
had normal motor activity and was cooperative.  He displayed 
occasional underlying irritability.  His speech was 
deliberate and non-spontaneous, his mood was depressed, and 
his form of thought was linear.  He reported occasional 
suicidal thoughts.  He denied homicidal thoughts, and denied 
auditory or visual hallucinations.  He showed no obsessions 
or ritualistic behaviors.  He was alert and oriented.  The 
diagnosis was chronic PTSD, as manifested by nightmares, 
increased startle response, social detachment and isolation, 
avoidance, and extreme anger and irritability.  Also 
diagnosed was recurrent major depression, moderate to severe, 
manifested by sleep disturbance, poor concentration, 
irritability, withdrawal, feelings of hopelessness, some 
anhedonia, and intermittent suicidal thoughts. 

Legal Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

The criteria for rating PTSD provide a 100 percent rating 
where there is total occupational and social impairment due 
to such symptoms as:  gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Code 9411.

A 70 percent rating is warranted for PTSD where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 50 percent rating is warranted for PTSD where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  

The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
Id.  However, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign a evaluation on 
the basis of social impairment.  38 C.F.R. § 4.126(b).

The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

The record in this case reflects that the veteran's PTSD is 
essentially manifested by nightmares, an increased startle 
response, social detachment and isolation, avoidance, and 
extreme anger and irritability.  He recounts a long list of 
symptoms claimed to be of very substantial degree.  
Nevertheless, VA examinations have not revealed occupational 
and social impairment with deficiencies in most areas due to 
PTSD symptoms listed in the schedular criteria for a 70 
percent rating (outlined above).  There are no demonstrated 
obsessional rituals, impaired speech, hear-continuous panic 
or depression, impaired impulse control, spatial 
disorientation, neglect of personal appearance or hygiene, 
difficulty in adapting to stressful circumstances, or 
inability to establish and maintain effective relationships.  
Most significantly, the veteran is regularly employed in a 
responsible position (inspecting aircraft at an Air Force 
base), lives with his mother, has social contacts with family 
(and, at least, one close friend), and periodically attends 
group Vietnam veteran sessions.  While there was a period of 
time (beginning prior to his filing the instant claim) when 
he was unemployed, he has related this to an injury, a 
calcaneal fracture.

In short, the disability picture presented is not one 
consistent with the degree of severity needed to meet the 
schedular criteria for the next higher, 70 percent, rating 
(and does not approximate those criteria).  The preponderance 
of the evidence is against the claim, and it must be denied.




ORDER

A rating in excess of 50 percent for PTSD is denied.


		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

